DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 7-10 are pending. Claims 7-10 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto et al. (“Iwamoto”, Biol Pharm Bull, 2016, published online April 28, 2016, cited in the IDS dated 1/17/2020).
Iwamoto teaches that, presently, monoclonal antibodies (mAbs) therapeutics have big global sales and are starting to receive competition from biosimilars. Iwamoto previously reported that the nano-surface and molecular-orientation limited (nSMOL) proteolysis which is optimal method for bioanalysis of antibody drugs in plasma. The nSMOL is a Fab-selective limited proteolysis, which utilize the difference of protease nanoparticle diameter (200 nm) and antibody resin pore diameter (100 nm) (reading upon “porous body”)., Iwamoto further demonstrates that the full validation for chimeric antibody Rituximab bioanalysis in human plasma using nSMOL proteolysis (including administration to a human subject). The immunoglobulin fraction was collected using Protein A resin from plasma, which was then followed by the nSMOL proteolysis using the FG nanoparticle-immobilized trypsin under a nondenaturing condition at 50°C for 6 h. After removal of resin and nanoparticles, Rituximab signature peptides (GLEWIGAIYPGNGDTSYNQK, ASGYTFTSYNMHWVK, and FSGSGSGTSYSLTISR) including complementarity-determining region (CDR) and internal standard P14R were simultaneously quantified by multiple reaction monitoring (MRM). This quantification of Rituximab using nSMOL proteolysis showed lower limit of quantification (LLOQ) of 0.586 µg/mL and linearity of 0.586 to 300 µg/mL. The intra- and inter-assay precision of LLOQ, low quality control (LQC), middle quality control (MQC), and high quality control (HQC) was 5.45–12.9% and 11.8, 5.77–8.84% and 9.22, 2.58–6.39 and 6.48%, and 2.69–7.29 and 4.77%, respectively. These results indicate that nSMOL can be applied to clinical pharmacokinetics study of Rituximab, based on the precise analysis (e.g., abstract) thus reading upon. Page 1188 describes Sequence Identification of Rituximab Peptides, Prediction of Rituximab Signature Peptides and Quantitative LC/MS/MS for Rituximab Peptides. Thus, Iwamoto reads upon “a method for evaluation of effectiveness of a monoclonal antibody as an antibody pharmaceutical administered to a subject (e.g., Table 7), comprising: 
performing selective protease digestion of a monoclonal antibody by bringing a porous body
having the monoclonal antibody in a biological sample derived from the subject immobilized in pores
thereof into contact with nanoparticles having the protease immobilized thereonto in a liquid (e.g., page 1188, cols 1-2, page 1189, col. 2, page 1191, col 1-2);
calculating concentration of the monoclonal antibody in the biological sample by detecting a
peptide fragment resulting from the digestion by liquid chromatography mass spectrometry (LC-MS) (e.g., page 1188, col 2; page 1189, col.1)
and
determining, based on the calculated concentration of the monoclonal antibody, the
presence or absence and/or degree of influence on calculation result exhibited by existence of an
antibody specifically binding to the monoclonal antibody (e.g., page 1190, cols. 1-2 and page 1191, Table 7).
Therefore the reference is deemed to anticipate the instant claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Iwamoto”, Biol Pharm Bull, 2016, published online April 28, 2016, cited in the IDS dated 1/17/2020) in view of Iwamoto et al. (“Iwamoto2”, Anal Methods, 2015, cited in the IDS dated 12/18/2019).
Iwamoto is relied upon as above.
Iwamoto does not expressly teach the monoclonal antibody trastuzumab and the peptides SEQ ID NO:s 1-4.
Iwamoto2 teach the full validation of trastuzumab bioanalysis in human plasma using an nSMOL protocol coupled with LC-MS/MS (e.g., abstract). 
Table 2 shows SEQ ID NO: 1, 2, 3 and 4 (peptides 2, 3, 4, and 5 in Table 2).

    PNG
    media_image1.png
    298
    980
    media_image1.png
    Greyscale

It would have been obvious to utilize the method of Iwamoto with the monoclonal antibody trastuzumab, and specifically SEQ ID NO:s 1-4 taught by Iwamoto2. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to take advantage of the superior quantitation afforded by Iwamoto’s method. One of ordinary skill in the art would have had a reasonable expectation of success given that the method of Iwamoto was drawn to rituximab and thus it would have been obvious to substitute one monoclonal antibody for another such as that of Iwamoto2 which shows trastuzumab was adaptable to a LC/MS MRM method using signature peptides.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Iwamoto”, Biol Pharm Bull, 2016, published online April 28, 2016, cited in the IDS dated 1/17/2020) in view of Iwamoto et al. (“Iwamoto3”, Drug Metabolism and Pharmacokinetics, available online 30 November 2015, cited in the IDS dated 1/17/2020). 
Iwamoto is relied upon as above.
Iwamoto does not expressly teach the monoclonal antibody bevacizumab or SEQ ID NO:s 5-7.
Iwamoto3 teaches the chemistry of nano-surface and molecular-orientation limited (nSMOL) proteolysis is the Fab-selective limited proteolysis by making use the difference of protease nanoparticle diameter (200 nm) and antibody resin pore diameter (100 nm). Iwamoto3 demonstrated that the full validation for Bevacizumab bioanalysis in human plasma using nSMOL. The immunoglobulin fraction was collected by Protein A resin from plasma, then nSMOL reaction was performed using the FG nanoparticle-immobilized trypsin under the nondenaturing physiological condition at 50 °C for 6 h. After removal of resin and nanoparticles, the signature peptide of Bevacizumab complementarity-determining region (CDR) and internal standard P14R were simultaneously quantified by LCMS multiple reaction monitoring (MRM). This nSMOL method quantification of Bevacizumab showed sensitivity of 0.146 pg/ml and linearity of 0.146—300 ug/ml. The intra- and inter-assay precision of lower limit of quantification (LLOQ), low quality control (LQC), middle quality control (MQC), and high quality control (HQC) was 7.94-15.2% and 14.6%, 7.15-13.5% and 11.7%, 2.63-6.47% and 5.83%, and 3.09-4.35% and 4.45%, respectively. These results indicate that nSMOL is also significant method for Bevacizumab bioanalysis in human plasma.
The 3 candidate signature peptides were FTFSLDTSK, STAYLQMNSLR and VLIYFTSSLHSGVPSR (e.g., page 47), corresponding to instant SEQ ID NOs: 5-7.
It would have been obvious to utilize the method of Iwamoto with the monoclonal antibody bevacizumab, and specifically SEQ ID NO:s 5-7 taught by Iwamoto3. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to take advantage of the superior quantitation afforded by Iwamoto’s method. One of ordinary skill in the art would have had a reasonable expectation of success given that the method of Iwamoto was drawn to rituximab and thus it would have been obvious to substitute one monoclonal antibody for another such as that of Iwamoto3 which shows bevacizumab was adaptable to a LC/MS MRM method using signature peptides.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Iwamoto”, Biol Pharm Bull, 2016, published online April 28, 2016, cited in the IDS dated 1/17/2020).
Iwamoto is relied upon as above. 
According to Iwamoto, many types of mAbs are being explored for therapeutic application, resulted in requirement of bioanalytical methods for such protein drugs in the pharmacokinetic assessments at the preclinical and clinical studies of drug development and therapy. Recently, bioanalysis of antibody drugs using LC/MS/ MS has been attracting attention as an alternative method. In comparison with reported LC/MS/MS based approach, nSMOL proteolysis has some advantages such as high selectivity of analyte, suppress the matrix effect to a minimum, and convenient internal standard. nSMOL is limited proteolysis and is possible to solve the matrix effect problems which must be overcome in LC/MS/MS bioanalysis.
For Rituximab pharmacokinetics (reading upon administration of the monoclonal antibody to a patient), most used methods are ELISA, based on the affinity of Rituximab by polyclonal or monoclonal antibodies. ELISA assay of Rituximab has linearity of 0.5 to 6.6 µg/mL. The mean values of AUC and Cmax in the four consecutive weekly administrations of 375 mg/m2 Rituximab were 118237±53412 µg/mL·h and 194.3±58.3 µg/mL, respectively. In this Iwamoto’s validation of Rituximab, we have effectively developed the full bioanalytical validation using multiple signature CDR peptides from one peptide in heavy and two in light chains without interfere of biological matrix. The linearity of the quantification by nSMOL is from 0.586 to 300 µg/mL. Precision and accuracy values below 15% (20% for LLOQ) were achieved for all levels of QCs. From these findings indicate that using nSMOL proteolysis in quantification of Rituximab is enough to measure the serum concentration under clinical therapy and is sufficient available as a substitute for ELISA. Assessment of the comparability of mAbs biosimilars to the original drug should follow the guidelines laid down by the FDA and EMA. Clinical pharmacokinetics (PK) of the biosimilars is required for evidence of the biosimilar similarity to the innovator drug. Bioanalytical methods applied to mAbs must contribute to not only the quantification of therapeutic mAbs but also the development of biosimilars. The reasonable method for mAbs bioanalysis is considered ELISA, but for some criteria reason, LC/MS/MS analysis becomes more valuable approach to support biosimilars studies. Because of development biosimilars, effective sample preparation for using LC/MS/MS bioanalysis of mAbs is an essential issue. Iwamoto expects that their established bioanalysis method for mAbs quantification may contribute to accelerate of biosimilars development (reading upon “evaluating, based on the determined presence or absence and/or degree of influence, effectiveness of the monoclonal antibody administered to a subject”).

    PNG
    media_image2.png
    458
    1096
    media_image2.png
    Greyscale

With respect to the limitation drawn to “considering, based on the evaluated effectiveness, modification of a dose of the monoclonal antibody to the test subject, modification of an administration method or a treatment method, and/or change of a therapeutic agent” this appears to be drawn to a mental step that does not materially or manipulatively changes the method.  Furthermore, pharmacokinetics studies allow the study of concentrations in plasma (e.g., Table 7) and thus one of ordinary skill in the art would have been motivated to do so before the effective filing date of the invention to evaluate effectiveness, modification of a dose of the monoclonal antibody to the test subject, modification of an administration method or a treatment method, and/or change of a therapeutic agent based on the pharmacokinetics results. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that from Iwamoto’s findings using nSMOL proteolysis in quantification of Rituximab is enough to measure the serum concentration under clinical therapy and is sufficient available as a substitute for ELISA and because many types of mAbs are being explored for therapeutic application, resulted in requirement of bioanalytical methods for such protein drugs in the pharmacokinetic assessments at the preclinical and clinical studies of drug development and therapy and because, in comparison with reported LC/MS/MS based approach, nSMOL proteolysis has some advantages such as high selectivity of analyte, suppress the matrix effect to a minimum, and convenient internal standard. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2022